DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 13, and 23 were amended. Claims 1-24 are pending and are examined in this office action.
The rejections of claims 1-24 under 35 USC 103 has been modified responsive to Applicant’s amendment. Note that upon further consideration, the grounds of rejection of claims 7, 9-12, 19, and 21-24 was changed. See response to arguments and rejection.
The rejection the grounds of non-statutory double patenting is withdrawn in view of the Terminal Disclaimer filed 08/01/2022.

Response to Arguments
Applicant’s arguments filed 08/01/2022 have been fully considered, but are not persuasive. Applicant argues, see especially pages 7-9, that in contrast with the cited prior art, claim 1 requires that the coder, execution circuitry, and register field be within a central processing unit, not a quantum processor. Examiner respectfully disagrees. The rejection has been updated to more clearly point out figures 6 and 8 of Fu, where it is made clear that the quantum control box, which includes the decoder, execution circuitry and the register file may be implemented in a separate (classical) device; however, even if this were not the case, the claim does not require that the CPU not implement any quantum operations, so a quantum coprocessor including the classical and quantum devices could still read on the claim. 
Applicant further argues, see especially pages 7-9, that the amended claim element clarifies that the quantum processor is apart from the central processing unit, and the quantum processor is to “accept analog signals based on the execution of the decoded quantum instructions in the central processing unit to manipulate a current state of one or more qubits”. Examiner respectfully disagrees. As noted above the rejection has been updated to clarify how Fu teaches the quantum control box being distinct from the quantum chip; however, even if this were not the case, the claim does not require that the quantum processor be distinct from the central processing unit. The claim is compatible with a CPU which includes a quantum chip. If Applicant wishes for the CPU and quantum chip to be implemented on physically distinct devices, this would need to be clearly claimed, but would not overcome the cited references.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Claim Interpretation
	Claims 1 and 13 recite “central processing unit (CPU)”. The specification does not set forth a special definition of this claim term. Consequently, the term “central processing unit (CPU)” is being given its plain and ordinary meaning. The plain and ordinary meaning of CPU encompasses “the key component of a computer system, which contains the circuitry necessary to interpret and execute program instructions” (CPU, Dictionary.com, 22 July 2017, retrieved via archive.org on 21 April 2022). This interpretation applies equally to claims dependent on claims 1 and 13.

	Claims 7 and 19 recite “a second temperature stage floor with temperature measured in milli Kelvin”. This limitation is being interpreted as requiring that the temperature could be measured in millikelvin, which is true of any temperature. If the desired interpretation is a particular range of temperatures, this would need to be claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-17, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over “Fu” (An Experimental Microarchitecture for a Superconducting Quantum Processor) in view of “Wikipedia” (System on a chip) with “Dictionary.com” (definition of CPU) relied upon as evidence to show an inherent characteristic of the thing taught by the primary reference.

	Regarding claim 1, Fu teaches
	A processor comprising: a central processing unit (CPU), comprising: (Fu, Abstract, describes a microarchitecture for supporting a quantum-classical for a superconducting quantum processor. Figure 6 on page 822 and Figures 7-8 on page 823 provide examples. The Quantum Control Box of Figure 6 and 8 is being interpreted as the processor/CPU. This is the key component of the quantum computing system which contains the circuitry necessary to interpret and execute program instructions, and consequently reads on the broadest reasonable interpretation of CPU. See the definition of “CPU” provided by Dictionary.com described above with respect to claim interpretation.)
	a decoder to decode quantum instructions to generate decoded quantum instructions; (Fu, Section 5.3 describes the multilevel Instruction decoding. In particular, the “Execution Controller” (page 820) subsection describes executing classical instructions and streaming quantum instructions to the physical microcode unit. Figure 7 (page 823) includes a Decoder component. The Decoder is taken to be part of the claimed “decoder”. Table 5 (page 820) shows the multiple steps that instructions go through. In particular, the top left shows the input to the Execution Controller, which determines the input to the QMB (part of the Physical Microcode Unit as shown in Figure 4 on page 817). The commands that the Execution Controller receives (e.g., top left of Table 5) are taken to be “quantum instructions”. The commands input to the QMB (i.e., top right) are taken to be decoded quantum instructions. Figure 6 provides an overview of a firmware implementation including the QuMA core of Figure 7, which in turn includes the Decoder. An experimental setup implementing the microarchitecture is shown in Figure 8.)
	execution circuitry including a plurality of functional units to execute the decoded quantum instructions; (Fu, Figure 7 (page 823), the Micro-operation units are taken to be the “execution circuitry” and the plurality of Micro-operation units are taken to the plurality of functional units. The operation of these units is described in section 5.3, “Micro-Operation Unit” subsection (starting page 821). In particular, the first paragraph indicates that “At the micro-operation unit, each microoperation is translated into a sequence of codeword triggers with predefined latency, which further makes associated codeword-triggered pulse generation units generate primitive operation pulses.” The decoded instructions may be further processed by the Physical Microcode Unit before being executed by the Micro-Operation Units. See “Physical Microcode Unit” starting page 820 for a description. Figure 6 provides an overview of a firmware implementation including the Analog-Digital Interface of Figure 7, which in turn includes the Micro-operation Units. An experimental setup implementing the microarchitecture is shown in Figure 8.)
	a register file shared by the plurality of functional units, the register file to store operands used for execution of the decoded quantum instructions, (Fu, Figure 7 (page 823) includes a Register File. This single Register File provides instructions to the Physical Microcode Unit which passes instructions to the Timing Control Unit which passes instructions to the Micro-operation Units. That is, the register file is shared by the Micro-operation Units (which were taken to be the functional units). The Physical Microcode Unit receives instructions from the File Register as shown in Figure 7. Exemplary instructions to the QMB may be seen in Table 5 (page 820), upper right quadrant. The instructions include operands such as Wait, 40000, Pulse, {q0}, I, X180, r7, MPG, MD which are used in the execution of the instructions. Since the only input to the Physical Microcode unit in the implementation of Figure 7 is the Register File, this data must be stored in the Register File. Figure 6 provides an overview of a firmware implementation including the QuMA core of Figure 7, which in turn includes the Register file. An experimental setup implementing the microarchitecture is shown in Figure 8.)
	wherein the execution circuitry is coupled to a quantum processor through a classical-quantum (C-Q) interface, the C-Q interface comprising digital-to-analog circuitry to generate analog signals to manipulate a current state of one or more quantum bits (qubits) of the quantum processor in response to execution of the decoded quantum instructions, (Fu, Figure 7 (page 823) includes CTPG units, which are taken to be part of the classical-quantum interface. The CTPG (codeword triggered pulse generator) units are described in the first two paragraphs on page 818. In particular, “The analog-digital interface converts digitally represented microoperations into corresponding analog pulses with precise timing that perform quantum operations on qubits…The codeword based event control scheme is implemented by the codeword-triggered pulse generation unit (CTPG), which produces analog input to the quantum processor based on the received codeword triggers”. This corresponds to the u-op units executing the decoded quantum instructions to go from lower left to lower right in Table 5 (page 820). Figure 6 provides an overview of a firmware implementation which includes the AWG units, the measurement pulse triggers and the measurement discrimination unit of the analog-digital interface shown in figure 7. An experimental setup implementing the microarchitecture is shown in Figure 8.)
	wherein the decoder, execution circuitry, register file and C-Q interface are integrated [as a single quantum control box]; and (Fu, page 822, Figure 6 and first paragraph of section 7.1 indicates that the four FPGA boards were used for the Quantum Control Box based on the first paragraph of section 7.1.) 
	the quantum processor to accept the analog signals based on the execution of the decoded quantum instruction in the central processing unit to manipulate a current state of one or more qubits. (Fu, Figure 8 shows a quantum chip (i.e., quantum processor) operating at 20 mK which may be separate from the other components of the system.  Page 823 includes CTPG units, which are taken to be part of the classical-quantum interface. The CTPG (codeword triggered pulse generator) units are described in the first two paragraphs on page 818. In particular, “The analog-digital interface converts digitally represented microoperations into corresponding analog pulses with precise timing that perform quantum operations on qubits…The codeword based event control scheme is implemented by the codeword-triggered pulse generation unit (CTPG), which produces analog input to the quantum processor based on the received codeword triggers”. Performing operations on the qubits means manipulating the states of the qubits.)
	Fu does not appear to explicitly teach
	wherein the decoder, execution circuitry, register file and C-Q interface are integrated on a single integrated circuit (IC) chip. 
	However, Wikipedia—directed to analogous art—teaches
	wherein the decoder, execution circuitry, register file and C-Q interface are integrated on a single integrated circuit (IC) chip. (Wikipedia, first paragraph describes a system on a chip as an integrated circuit that integrates onto a single chip all components of a computer or other electronic system, including processing, memory, input/output, and digital/analog processing functions. Fu teaches a decoder, execution circuitry, register file, and C-Q interface as described above. Wikipedia teaches integrating all of the components of an electronic system onto a single integrated circuit chip.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Fu to use an integrated circuit as taught by Wikipedia because “More integrated hardware designs improve performance and reduce power consumption and semiconductor die area needed for an equivalent design” (Wikipedia, second paragraph).

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Fu teaches	wherein the C-Q interface further comprises analog-to-digital circuitry to convert one or more analog measurements taken from one or more of the qubits to one or more digital values to be stored in the register file.  (Fu, Figure 7 (page 823) includes a Measurement Discrimination Unit. The Measurement Discrimination is described in section 5.1.2 on page 818: “The measurement discrimination unit translates the analog signal containing measurement information of a single qubit into a binary measurement result. Once the measurement discrimination unit for qubit q receives a codeword trigger, it starts the measurement discrimination process and generates a binary result Rq. Rq can be subsequently forwarded to the quantum control unit for feedback control or reading back”. Figure 7 (page 823) shows a dashed line from the Measurement Discrimination Unit to the Register File indicating that the output of the MDU may be stored in the Register File.) 
	
	Regarding claim 3, the rejection of claim 2 is incorporated herein. Furthermore, Fu teaches
	wherein the quantum instruction decode circuitry decodes each quantum instruction into a set of one or more quantum microoperations (uops). (Fu, Section 5.3 describes the multilevel Instruction decoding. In particular, the “Execution Controller” (page 820) subsection describes executing classical instructions and streaming quantum instructions to the physical microcode unit. The “Physical Microcode Unit” subsection describes further decoding to arrive at the inputs to the u-op units. The Execution Controller may be seen in Figure 4 (page 817). Table 5 (page 820) shows the multiple steps that instructions go through. In particular, the top left shows the input to the Execution Controller, which determines the input to the QMB (part of the Physical Microcode Unit), which in turn determines the inputs to the u-op units (bottom left). These are micro-operations as indicated by the header for the lower left quadrant of Table 5. See also the first paragraph of 5.3.2 for these being micro-operations. The Physical Microcode Unit is taken to be part of the decode circuitry.)

	Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Fu teaches	wherein the plurality of functional units are to execute the quantum uops. (Fu, page 821, “Micro-Operation Unit” subsection, first paragraph describes the micro-operation units (u-op units) executing the micro-operations to generate sequences of codewords.)

	Regarding claim 5, the rejection of claim 4 is incorporated herein. Furthermore, Fu teaches	wherein the register file is to store source and destination operands responsive to execution of the quantum uops.  (Fu, Figure 7 (page 823) includes a Register File. This single Register File provides instructions to the Physical Microcode Unit which passes instructions to the Timing Control Unit which passes instructions to the Micro-operation Units. That is, the register file is shared by the Micro-operation Units (which were taken to be the functional units). The Physical Microcode Unit receives instructions from the File Register as shown in Figure 7. Exemplary instructions to the QMB may be seen in Table 5 (page 820), upper right quadrant. The instructions include operands such as Wait, Pulse, {q0}, I, X180, r7, MPG, MD which are used in the execution of the instructions. Since the only input to the Physical Microcode unit in the implementation of Figure 7 is the Register File, this data must be stored in the Register File. These include source and destination operands. For example, MD {q0} r7 indicates that the measurement from qubit 0 (source) should be stored in register 7 (destination) as described in the last row of Table 6. Section 5.1.2 (page 818) indicates that “Once the measurement discrimination unit for qubit q receives a codeword trigger, it starts the measurement discrimination process and generates a binary result Rq. Rq can be subsequently forwarded to the quantum control unit for feedback control or reading back.” Section 4.2.1 (page 816) elaborates on feedback control: “The feedback control determines the next operations based on the result of measurements and is critical in many quantum algorithms “ That is, feedback is to be used to determine the operations to be performed. Since the operations pass through the register file in the form of instructions comprising operands including source and destination operands, the register file could store source and destination operands responsive to execution of the quantum micro-operations (e.g., a micro-operation for measuring a qubit).)

	Regarding claim 7, the rejection of claim 2 is incorporated herein. Furthermore, Fu teaches
	integrated within a quantum system comprising a first temperature stage floor and a second temperature stage floor with temperature measured in milli Kelvin, the processor to be executed within the first temperature stage floor and the quantum processor to be configured within the second temperature stage floor. (Page 822, section 8, second paragraph: “The quantum chip, operating at 20 mK, contains 10 transmon qubits with dedicated readout resonators all coupled to a common feedline.” Figure 8 shows the quantum control box operating at a first temperature stage floor (i.e., 300K) and the quantum chip/processor operating at a second temperature stage floor (20 mK).)
	
	Regarding claim 9, the rejection of claim 7 is incorporated herein. Furthermore, Fu teaches 
	an analog control channel over which the digital-to-analog circuitry is to generate analog signals to manipulate a current state of one or more qubits of the quantum processor; and (Fu, Abstract describes a microarchitecture for quantum control which incorporates a codeword-based control scheme. Section 1, in particular the four bullet points on page 814, provides an overview of the code-word based control process. Figure 7 (page 823) provides an overview of the circuitry. Figure 7 shows a plurality of CTPG units (i.e., codeword triggered pulse generation units) and a plurality of u-op units (i.e., the first set of functional units). Section 5.3.2 provides details as to how the instructions are decoded. Table 5 provides examples. In particular, Table 5 lower half shows the flow of decoding. For example, in the first example I is sent to u-op unit0, which then passes on the codeword 0 to CTPG0. That is, the u-op units generate codewords which are passed on to the CTPG units. Section 5, first subsection, last paragraph (first full paragraph on page 818) describes the CPTG units. In particular, “The codeword based event control scheme is implemented by the codeword-triggered pulse generation unit (CTPG), which produces analog input to the quantum processor based on the received codeword triggers”. The Decoder is also being interpreted as one of the first set of functional units and the inputs to the QMB (see Table 5, top right quadrant, e.g., MD {q0}, r7) are also being interpreted as codewords. The connection between one of the CTPGs and the Quantum Chip is taken to be an analog control channel.)
	an analog measurement channel over which the analog-to-digital circuitry is to receive the one or more analog measurements taken from one or more of the qubits. (Fu, Figure 7 (page 823) includes a Measurement Discrimination Unit. The Measurement Discrimination is described in section 5.1.2 on page 818: “The measurement discrimination unit translates the analog signal containing measurement information of a single qubit into a binary measurement result. Once the measurement discrimination unit for qubit q receives a codeword trigger, it starts the measurement discrimination process and generates a binary result Rq. Rq can be subsequently forwarded to the quantum control unit for feedback control or reading back”. The connection between the Quantum Chip and the MDU is taken to be the analog measurement channel.)   

	Regarding claim 10, the rejection of claim 9 is incorporated herein. Furthermore, Fu teaches
	wherein the digital-to-analog circuitry comprises a set of codeword triggered pulse generation (CTPG) units to generate sequences of pulses to control the qubits of the quantum processor in response to codewords generated by the plurality of functional units.  (Fu, Abstract describes a microarchitecture for quantum control which incorporates a codeword-based control scheme. Section 1, in particular the four bullet points on page 814, provides an overview of the code-word based control process. Figure 7 (page 823) provides an overview of the circuitry. Figure 7 shows a plurality of CTPG units (i.e., codeword triggered pulse generation units) and a plurality of u-op units (i.e., the first set of functional units). Section 5.3.2 provides details as to how the instructions are decoded. Table 5 provides examples. In particular, Table 5 lower half shows the flow of decoding. For example, in the first example I is sent to u-op unit0, which then passes on the codeword 0 to CTPG0. That is, the u-op units generate codewords which are passed on to the CTPG units. Section 5, first subsection, last paragraph (first full paragraph on page 818) describes the CPTG units. In particular, “The codeword based event control scheme is implemented by the codeword-triggered pulse generation unit (CTPG), which produces analog input to the quantum processor based on the received codeword triggers”. The Decoder is also being interpreted as one of the first set of functional units and the inputs to the QMB (see Table 5, top right quadrant, e.g., MD {q0}, r7) are also being interpreted as codewords.)

	Regarding claim 11, the rejection of claim 10 is incorporated herein. Furthermore, Fu teaches
	wherein a first codeword is to be generated in response to the plurality of functional units executing a first decoded quantum instruction, the first codeword comprising a first field to identify one or more qubits on which an operation is to be performed and a second field to identify a channel over which to control the one or more qubits.  (Fu, Table 5, top half shows codewords (the inputs to the QMB, top right) being generated in response to executing the decoded quantum instruction (the execution controller processes the instructions shown in the top left of Table 5). For example, “MD {q0} r7” specifies that a measurement should be taken (MD), that it should be from qubit q0 ({q0}) and that it be stored in register r7. A specification of a measurement identifies the measurement channel. More assembly formats (interpreted as one kind of codeword) are shown and explained in Table 6 on page 821.) 

	Regarding claim 12, the rejection of claim 9 is incorporated herein. Furthermore, Fu teaches
	wherein the analog-to-digital circuitry comprises one or more of measurement discrimination units (MDUs) to generate digital values responsive to one or more qubit measurements. (Fu, Figure 7 (page 823) includes a Measurement Discrimination Unit. The Measurement Discrimination is described in section 5.1.2 on page 818: “The measurement discrimination unit translates the analog signal containing measurement information of a single qubit into a binary measurement result. Once the measurement discrimination unit for qubit q receives a codeword trigger, it starts the measurement discrimination process and generates a binary result Rq. Rq can be subsequently forwarded to the quantum control unit for feedback control or reading back”.)

	Regarding claim 13, Fu teaches
	A method comprising: (Fu, Abstract, describes a microarchitecture for supporting a quantum-classical for a superconducting quantum processor. Figure 6 on page 822 and Figure 7 on page 823 provide examples. The Quantum Control Box of Figure 6 is being interpreted as the processor/CPU. This is the key component of the quantum computing system which contains the circuitry necessary to interpret and execute program instructions, and consequently reads on the broadest reasonable interpretation of CPU. See the definition of “CPU” provided by Dictionary.com described above with respect to claim interpretation.)
	decoding quantum instructions to generate decoded quantum instructions (Fu, Section 5.3 describes the multilevel Instruction decoding. In particular, the “Execution Controller” (page 820) subsection describes executing classical instructions and streaming quantum instructions to the physical microcode unit. Figure 7 (page 823) includes a Decoder component. The Decoder is taken to be part of the claimed “decoder”. Table 5 (page 820) shows the multiple steps that instructions go through. In particular, the top left shows the input to the Execution Controller, which determines the input to the QMB (part of the Physical Microcode Unit as shown in Figure 4 on page 817). The commands that the Execution Controller receives (e.g., top left of Table 5) are taken to be “quantum instructions”. The commands input to the QMB (i.e., top right) are taken to be decoded quantum instructions. Figure 6 provides an overview of a firmware implementation including the QuMA core of Figure 7, which in turn includes the Decoder.)and non-quantum instructions to generate decoded non-quantum instructions (Fu: Figures 4 and 7, section 5 paragraph 3, section 5.3.2 paragraphs 1-3 and section 72 paragraph 3, table 5. The decoder of the execution controller decodes auxiliary instructions for execution in the classical pipeline such as loading values from classical registers, adding classical value and storing classical values in classical registers (table 5).)
	executing the decoded quantum instructions and non-quantum instructions on a plurality of functional units; (Fu, Figure 7 (page 823), shows Micro-operation units. The operation of these units is described in section 5.3, “Micro-Operation Unit” subsection (starting page 821). In particular, the first paragraph indicates that “At the micro-operation unit, each microoperation is translated into a sequence of codeword triggers with predefined latency, which further makes associated codeword-triggered pulse generation units generate primitive operation pulses.” The decoded instructions may be further processed by the Physical Microcode Unit before being executed by the Micro-Operation Units. See “Physical Microcode Unit” starting page 820 for a description. Section 5.3.2 indicates that the execution controller may execute the auxiliary classical instructions. The execution controller is being interpreted as one of the functional units. Figure 6 provides an overview of a firmware implementation including the Analog-Digital Interface of Figure 7, which in turn includes the Micro-operation Units.)
	storing operands used for execution of the decoded quantum instructions in a register file; and (Fu, Figure 7 (page 823) includes a Register File. This single Register File provides instructions to the Physical Microcode Unit which passes instructions to the Timing Control Unit which passes instructions to the Micro-operation Units. That is, the register file is shared by the Micro-operation Units (which were taken to be the functional units). The Physical Microcode Unit receives instructions from the File Register as shown in Figure 7. Exemplary instructions to the QMB may be seen in Table 5 (page 820), upper right quadrant. The instructions include operands such as Wait, 40000, Pulse, {q0}, I, X180, r7, MPG, MD which are used in the execution of the instructions. Since the only input to the Physical Microcode unit in the implementation of Figure 7 is the Register File, this data must be stored in the Register File. Figure 6 provides an overview of a firmware implementation including the QuMA core of Figure 7, which in turn includes the Register file.)
	generating analog signals to manipulate a current state of one or more quantum bits (qubits) of a quantum processor in response to execution of the decoded quantum instructions, (Fu, Figure 7 (page 823) includes CTPG units, which are taken to be part of the classical-quantum interface. The CTPG (codeword triggered pulse generator) units are described in the first two paragraphs on page 818. In particular, “The analog-digital interface converts digitally represented microoperations into corresponding analog pulses with precise timing that perform quantum operations on qubits…The codeword based event control scheme is implemented by the codeword-triggered pulse generation unit (CTPG), which produces analog input to the quantum processor based on the received codeword triggers”. This corresponds to the u-op units executing the decoded quantum instructions to go from lower left to lower right in Table 5 (page 820).)
	wherein the decoder, execution circuitry, register file and C-Q interface are performed by a central processing unit… (Fu, Abstract, describes a microarchitecture for supporting a quantum-classical for a superconducting quantum processor. Figure 4 on page 817 and Figure 7 on page 823 provide examples. The Quantum Coprocessor (either with or without the quantum chip) is being interpreted as the processor/CPU. This is the key component of the quantum computing system which contains the circuitry necessary to interpret and execute program instructions, and consequently reads on the broadest reasonable interpretation of CPU. See the definition of “CPU” provided by Dictionary.com described above with respect to claim interpretation.)
	accepting, by the quantum processor, the analog signals based on the execution of the decoded quantum instructions in the central processing unit to manipulate a current state of one or more qubits. (Fu, Figure 8 shows a quantum chip (i.e., quantum processor) operating at 20 mK which may be separate from the other components of the system.  Page 823 includes CTPG units, which are taken to be part of the classical-quantum interface. The CTPG (codeword triggered pulse generator) units are described in the first two paragraphs on page 818. In particular, “The analog-digital interface converts digitally represented microoperations into corresponding analog pulses with precise timing that perform quantum operations on qubits…The codeword based event control scheme is implemented by the codeword-triggered pulse generation unit (CTPG), which produces analog input to the quantum processor based on the received codeword triggers”. Performing operations on the qubits means manipulating the states of the qubits.)
	Fu does not appear to explicitly teach
	wherein the decoding, executing, storing and generating are performed on a single integrated circuit (IC) chip; and
	However, Wikipedia—directed to analogous art—teaches
	wherein the decoding, executing, storing and generating are performed on a single integrated circuit (IC) chip; and.  (Wikipedia, first paragraph describes a system on a chip as an integrated circuit that integrates onto a single chip all components of a computer or other electronic system, including processing, memory, input/output, and digital/analog processing functions. Fu teaches a decoder, execution circuitry, register file, and C-Q interface as described above. Wikipedia teaches integrating all of the components of an electronic system onto a single integrated circuit chip.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Fu to use an integrated circuit as taught by Wikipedia because “More integrated hardware designs improve performance and reduce power consumption and semiconductor die area needed for an equivalent design” (Wikipedia, second paragraph).

	Claims 14-17, 19, and 21-24 are substantially similar to claims 2-5, 7 and 9-12, respectively, and are rejected with the same rationale in view of the rejection of independent claim 13, mutatis mutandis.

	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Fu” (An Experimental Microarchitecture for a Superconducting Quantum Processor) in view of “Wikipedia” (System on a chip), further in view of “Eastin” (US 2014/0118023 A1) with “Dictionary.com” (definition of CPU) relied upon as evidence to show an inherent characteristic of the thing taught by the primary reference.
	
	Regarding claim 6, the rejection of claim 5 is incorporated herein. Furthermore, Fu teaches
	…a measurement of one or more of the qubits, the measurement converted to [a digital value] by the C-Q interface.  (Fu, Figure 7 (page 823) includes a Measurement Discrimination Unit. The Measurement Discrimination is described in section 5.1.2 on page 818: “The measurement discrimination unit translates the analog signal containing measurement information of a single qubit into a binary measurement result. Once the measurement discrimination unit for qubit q receives a codeword trigger, it starts the measurement discrimination process and generates a binary result Rq. Rq can be subsequently forwarded to the quantum control unit for feedback control or reading back”. Figure 7 (page 823) shows a dashed line from the Measurement Discrimination Unit to the Register File indicating that the output of the MDU may be stored in the Register File.)
	The combination of Fu and Wikipedia does not appear to explicitly teach 
	wherein at least one destination operand comprises a result generated from a measurement of one or more of the qubits, the measurement converted to the destination operand by the C-Q interface. 
	However, Eastin—directed to analogous art—teaches
	wherein at least one destination operand comprises a result generated from a measurement of one or more of the qubits, the measurement converted to the destination operand by the C-Q interface. (Easton, [0048] describes applying operations to qubits based on a measurement of another qubit. That is, the measurement is converted to an instruction for an operation (i.e., source operand) to be applied to a qubit (destination operand). The conversion of the analog signal to digital occurs in the C-Q interface as described above. The control is via a classical computer as described at [0048].)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Fu and Wikipedia to specify a destination operand using the measurement of a qubit because this allows for a technique in which the qubits are put in a particular state (Eastin, [0048] and [0017] for a description of the state). Fu already teaches that the measurements may be used for feedback control. Eastin teaches a particular form of feedback control in which a destination operand is determined using the qubit measurement.

	Claim 18 is substantially similar to claim 6 and is rejected with the same rationale in view of the rejection of claim 17.

	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Fu” (An Experimental Microarchitecture for a Superconducting Quantum Processor) in view of “Wikipedia” (System on a chip), further in view of “Tannu” (Taming the Instruction Bandwidth of Quantum Computers via Hardware-Managed Error Correction) with “Dictionary.com” (definition of CPU) relied upon as evidence to show an inherent characteristic of the thing taught by the primary reference.

	Regarding claim 8, the rejection of claim 7 is incorporated herein. The combination of Fu and Wikipedia does not appear to explicitly teach 
	wherein the first temperature stage floor comprises a 4-Kelvin stage floor.  
	However, Tannu—directed to analogous art—teaches
	wherein the first temperature stage floor comprises a 4-Kelvin stage floor.  (Tannu, Figure 3 shows an overview of the quantum system including the control processor at 4K and the quantum substrate at 20mK (taken to be a quantum processor in the milli-Kelvin stage floor).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Fu and Wikipedia to include the processor in a low temperature stage floor such as 4K because “The control processor operates at a temperature of 4K, and it is placed close to the quantum substrate to maximize the connectivity between qubits and the control processor” as indicated by Tannu, page 680, last paragraph.

	Regarding claim 20, the rejection of claim 14 is incorporated herein. Claim 20 is substantially similar to claim 8 and is rejected with the same rationale, mutatis mutandis.
 
	Conclusion
Note the prior art previously made of record and not relied upon which is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/             Examiner, Art Unit 2121